Citation Nr: 1028263	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-06 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.   Entitlement to service connection for rheumatoid arthritis. 

2.   Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus, type 
II.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

6.  Whether the severance of service connection for impotency was 
proper, claimed as secondary to service-connected diabetes 
mellitus, type II.

7.   Entitlement to service connection for a psychiatric 
disorder, other than PTSD. 

8.   Entitlement to service connection for bilateral foot 
disorders. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charlisa M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service connection 
for PTSD, rheumatoid arthritis, hypertension, bilateral foot 
disability, bilateral hearing loss disability, and tinnitus.  The 
same rating decision also granted service connection for 
impotency and assigned a noncompensable evaluation, effective 
January 5, 2004.  These matters also come on appeal from a June 
2006 rating decision that severed service connection impotency 
effective September 1, 2006.

The record demonstrates that the Veteran perfected an appeal with 
respect to the issue of entitlement to service connection for a 
cardiovascular disability, secondary to service-connected 
diabetes mellitus.  However, the record demonstrates that in an 
August 2008 decision, the RO granted service connection for such 
disability. The Board notes that such action by the RO is 
considered a full grant of the benefit sought on appeal and as 
such, the claim is no longer before the Board for appellate 
review.

During the pendency of this appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Louisville, Kentucky RO, 
which has certified the case for appellate review.

The Veteran's psychiatric disorder on appeal requires 
clarification.  Originally, the Veteran filed a claim seeking 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  As will be discussed more thoroughly below, the 
Veteran does not currently have a clinical diagnosis of PTSD, but 
the medical records do reflect diagnoses of other psychiatric 
disorders, to include depressive disorder and anxiety disorder.  
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that, when a 
claimant identifies PTSD without more, it cannot be considered a 
claim limited only to that diagnosis, but rather must be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever it is, causes him.  Id.

Accordingly, the Board broadened the scope of the Veteran's claim 
to encompass any and all psychiatric disorders reasonably raised 
by the record, to include PTSD.  Thus, an additional issue has 
been added above in accordance with Clemons. Id.

The issues of entitlement to service connection for 
bilateral foot disorders and entitlement to service 
connection for a psychiatric disorder, other than PTSD, 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's multi-joint arthritis was not diagnosed within 
one year of separation from active military service and is not 
related to his military service. 

2.   The Veteran's hypertension was not diagnosed within one year 
of separation from active military service and is not related to 
his diabetes mellitus, type II or any other incident of his 
military service. 

3.  The Veteran's tinnitus was not diagnosed within one year of 
separation from active military service and is not related to his 
military service. 

4.  The Veteran's hearing loss was not diagnosed within one year 
of separation from active military service and is not related to 
his military service. 

5.  The Veteran does not have a current diagnosis of PTSD.

6.  The evidence does not demonstrate that the grant of service 
connection for impotence was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Hypertension was not caused or aggravated by service-
connected diabetes mellitus, type II, or any other incident of 
his military service, nor may it be presumed to have occurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2009).

3.  Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

4.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

5.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009); Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)).

6.  The criteria to sever service connection for the Veteran's 
impotency have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 200 
& Supp. 20092); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans' Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the appellant in 
December 2003, October 2005, March 2006, March 2007, and February 
2008 that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence and notified that a disability rating and 
effective date will be assigned in event of award of any benefit 
sought per Dingess/Hartman.  19 Vet. App. 473.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, additional VCAA notice was issued after the AOJ 
decision that is the basis of this appeal.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice was 
harmless error.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA notices.  
Therefore, although complete notice was not provided to the 
appellant until after the initial adjudication, the appeal was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The actions taken by VA have essentially 
cured the error in the timing of notice.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA treatment 
records, Social Security Adminstration records, and reports of VA 
examination.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The record reflects that the Veteran was afforded VA examinations 
in January 2004, January 2005, and July 2008.   To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained were more than adequate 
because the examiners provided well-supported rationales for 
their opinions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).   Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis, 
hypertension, sensorineural hearing loss and tinnitus (as an 
organic disease of the nervous system), becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2009).  In this case, as will 
be discussed more thoroughly below, this presumption is 
inapplicable here because the Veteran's arthritis, hypertension, 
hearing loss and tinnitus were all diagnosed many years (decades) 
after service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veteran's contentions as to each claim are specified 
respectively below.  In general, however, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his current 
pain and other experienced symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Rheumatoid Arthritis

It is unclear what joints specifically the Veteran is alleging 
arthritis, or what incident, event or injury in service is 
responsible for his arthritis.

On entrance to the military, in June 1968, the Veteran was 
determined to have post-traumatic headaches, severe, related to a 
pre-service motor vehicle accident (MVA), acute muscle sprain of 
the right shoulder and right upper rib cage related to a pre-
service baseball injury, chronic lumbo-sacral sprain on the left, 
which the Veteran reported as being present for the past five 
years, and moderate neurosis.  

Despite these pre-existing conditions, the military inducted the 
Veteran into active service finding no objective evidence of any 
chronic disability as of July 1968.  In service, the service 
treatment records are silent as to any complaints, treatment or 
diagnoses of arthritis.  Indeed, the Veteran's March 1970 
separation examination shows that the Veteran denied history of 
swollen or painful joints, arthritis, or rheumatism and the 
examining physician indicated that the Veteran's upper and lower 
extremities were normal.  

A veteran who served during wartime service after December 31, 
1946 is presumed to be in sound condition when examined, accepted 
and enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption 
of soundness, however, attaches only where there has been an 
induction medical examination during which the disability about 
which the veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991). 

In this case, although the Veteran's service treatment records 
confirm pre-service injuries to his head, back, rib cage and 
shoulder, the Veteran's July 1968 entrance examination found no 
evidence of any chronic joint disability.  Accordingly, the 
presumption of soundness attaches.

That is, although the record indicates the Veteran had pre-
service injuries to various joints, the service treatment records 
do not indicate the Veteran entered the military with rheumatoid 
arthritis or otherwise incurred rheumatoid arthritis therein.  
The record simply is devoid of any findings consistent with pre-
existing or in-service incurrence of rheumatoid arthritis as to 
any joint. 

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry then is 
whether the Veteran currently has rheumatoid arthritis, confirmed 
by x-rays, related to any incident of his military service.  The 
Board concludes he does not.

After service, the VA and private treatment records are 
conflicting as to whether the Veteran currently has rheumatoid 
arthritis.  While VA and private treatment records from 1993 to 
the present occasionally note rheumatoid arthritis or 
osteoarthritis, specifically related to the back, hips and 
shoulders, as part of the Veteran's pertinent medical history, 
there are no x-rays or MRIs of record confirming the diagnosis.  
With respect to diagnostic tests, the Board does note an October 
2003 MRI confirms the presence of degenerative disc disease (DDD) 
of the lumbar spine.  

The Veteran's private physician, Dr. Townsend, testified before 
the Social Security Administration (SSA) in support of the 
Veteran's claim for SSA disability benefits indicating the 
Veteran sought treatment for arthritis of his various joints as 
early as 1993, over two decades after service. 

The Veteran was afforded a VA examination in January 2004 where 
the Veteran reported that he was diagnosed with rheumatoid 
arthritis by a private physician in 1980 (one decade after 
service).  However, the examiner from the January 2004 VA 
examination stated that there was "no objective evidence to 
support this diagnosis."  The examiner specifically indicated:

I could not prove by review of [the 
Veteran's] records that patient has 
rheumatoid arthritis.  There is no evidence 
of record that patient has any service-
connected joint conditions.  There is no 
indication by review of the service medical 
records that patient had any osteoarthritis 
or rheumatoid arthritis at the time of his 
military discharge or during his military 
service.

Similarly, the Veteran was afforded a general VA examination in 
January 2005 where the examiner addressed the Veteran's 
complaints of low back pain and pain of the bilateral shoulders, 
knees and ankles.  The examiner similarly found no objective 
evidence of rheumatoid arthritis and further opined that the 
Veteran's complaints of back, shoulder, knee and ankle pain are 
unlikely related to any in-service incident, but rather "more 
likely than not" related to aging and use in his civilian 
occupation. 

The Board finds the VA examiners' opinions persuasive.  They are 
based on a thorough review of the claims folder and a 
contemporaneous physical examination.  Also compelling, while the 
Veteran has been periodically noted to have rheumatoid arthritis, 
osteoarthritis, or DDD, no medical professional has ever related 
the Veteran's joint problems or diagnoses to any incident of his 
military service. 

The Board further notes, there is no diagnostic test of record 
actually confirming the diagnosis of rheumatoid arthritis of any 
joint.  For these reasons, the Board finds service connection is 
simply not warranted.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability and in the absence of proof of a present 
disability there can be no valid claim.  

Thus, although the Veteran asserts that he has current rheumatoid 
arthritis that is related to service, the negative evidence of 
record, including the January 2004 VA examination report, is of 
greater probative value than his statements in support of his 
claim.  Therefore, as the competent evidence of record fails to 
establish that the Veteran has current rheumatoid arthritis that 
is related to his active military service, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for rheumatoid arthritis.  The Board has 
considered the doctrine of giving the benefit of the doubt to the 
Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.

Hypertension

Here, the Board notes the Veteran's service treatment records are 
silent as to any complaints, treatment or diagnoses related to 
hypertension.  The Veteran's entrance and separation examinations 
indicate blood pressure readings within normal limits and there 
is no other evidence indicative of in-service incurrence of 
hypertension.

After service, the medical evidence indicates diagnosis of 
hypertension in 1990, two decades after service.  

The Veteran does not claim he incurred hypertension in service.  
Rather, he believes his hypertension is secondary to his service-
connected diabetes mellitus, type II. 

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995). Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

In this case, the record reflects that the Veteran is currently 
service connected for diabetes mellitus, type II.  The VA and 
private treatment records also reflect that the Veteran was 
diagnosed with hypertension in 1990 whereas he was diagnosed with 
diabetes mellitus, type II, in 1998.

With respect to whether the Veteran's service-connected diabetes 
mellitus either caused or aggravated his current hypertension, a 
January 2004 VA examination report shows that the examiner opined 
that the Veteran's hypertension was not related to diabetes 
mellitus.  In reaching this conclusion, the examiner indicated 
that the Veteran indicated that his diagnosis of hypertension 
started in the early 1990's, which predated his diagnosis of 
diabetes mellitus.  The examiner also indicated that the Veteran 
had a history of normal BUN, creatinine, and urinalysis and that 
therefore had no renal affect secondary to diabetes.  The 
examiner also stated that there was no aggravation of the 
Veteran's hypertension due to diabetes.  

Likewise, a January 2005 VA examination report shows that the 
same examiner again opined that the Veteran's hypertension was 
not caused or related to diabetes because the Veteran had 
maintained a normal renal function and his urine  micro-albumin 
was normal.  The examiner also indicated that the Veteran's 
hypertension was not aggravated by his diabetes. 

In support of his claim, the Veteran submitted a statement dated 
in March 2008 from his treating physician, Dr. Whiteside, 
indicating as follows:

In a supplemental statement, provided by 
the examining physician of the Department 
of Veterans Affairs, it is stated that 
"hypertension is not caused by, related to, 
or been aggravated by diabetes."  I believe 
this statement to not be true and not 
consistent with current medical 
information.  It is well known that 
hypertension is often associated with 
diabetes and certainly many of the 
vascular/renal complications of diabetes 
play a major role in hypertension.

The Board does not find this opinion persuasive for the following 
reasons.  Initially, the "supplemental statement" referenced by 
Dr. Whiteside was actually a synopsis of the VA examiner's 
opinion prepared by the RO.  Dr. Whiteside attached an October 
2007 Supplemental Statement of the Case (SSOC) and quoted the 
language above as if that was the specific opinion of the VA 
examiner.  Dr. Whiteside was mistaken.  The VA examiner did not 
say "hypertension is not caused by, related to, or been 
aggravated by diabetes" specifically, but rather the quoted text 
was an abbreviated interpretation of the VA examiner's opinion by 
the RO.  Rather, the VA examiner both in 2004 and 2005 indicated 
the Veteran's hypertension was not caused or aggravated by his 
diabetes because in this specific case, the Veteran's 
hypertension diagnosis predated his diabetes diagnosis and after 
the diabetes diagnosis there was no evidence of worsened 
hypertension.

Dr. Whitehead, in his March 2008 statement, merely indicates 
hypertension "is often associated with diabetes" and can "play 
a major role in hypertension."  Dr. Whitehead, however, did not 
address the specific facts of the Veteran's case.  His opinion, 
while favorable at first glance, does not specifically opine that 
the Veteran's hypertension was caused or aggravated by his 
diabetes, but rather that hypertension is often associated with 
diabetes in general.  Overall, Dr. Whitehead's medical opinion is 
speculative at best and not conclusive in regard to the Veteran's 
specific case.  Accordingly, this medical opinion is not 
probative and may not support service connection here.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran was afforded an additional VA examination in July 
2008 to resolve any and all conflicting medical opinions.  
Therein, the VA examiner similarly indicated that the Veteran was 
diagnosed with hypertension and started on medication prior to 
his diagnosis of diabetes mellitus and that the diabetes did not 
aggravate hypertension because the Veteran's hypertension 
medication did not increase. 

The Board finds the 2004, 2005 and 2008 VA examinations 
persuasive.  In contrast to Dr. Whitehead's opinion, the January 
2004, January 2005 and July 2008 VA examiners' opinions are based 
on a thorough examination and complete review of the Veteran's 
claims folder.  The examiners proffered detailed rationale for 
their ultimate conclusions based on the specific facts of the 
Veteran's medical history.  The July 2008 examiner also 
considered Dr. Whitehead's opinion and rendered an opinion in the 
contrary based on a medical finding of no actual aggravation of 
hypertension after the Veteran's 1998 diagnosis of diabetes 
mellitus, type II.  

In contrast, Dr. Whitehead merely proffered the opinion that 
hypertension is often associated with diabetes.  The fact that 
the two may be related is not what is of consequence here.  The 
pertinent inquiry here is whether the Veteran's hypertension was 
caused or aggravated by his diabetes mellitus, type II.  The most 
probative and persuasive medical evidence simply does not support 
a basis of service connection for hypertension and the claim must 
be denied.

Bilateral Hearing Loss and Tinnitus

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 (2008), discussed 
below, then operates to establish when a hearing loss disability 
can be service connected.  Hensley, 5 Vet. App. at 159.

That is, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran asserts he incurred hearing loss and tinnitus due to 
noise that he was exposed to while working as a helicopter 
mechanic, as well as the noise of artillery fire, rockets, and 
machine gunfire while in combat in Vietnam.  

The Veteran's service treatment records do not confirm in-service 
incurrence of hearing loss or tinnitus.  Entrance and separation 
examinations do not find any evidence of hearing loss and the 
Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of hearing loss or tinnitus.  
Indeed, the Veteran's March 1970 separation examination report 
shows that the Veteran denied a history of hearing loss or ear, 
nose, or throat trouble.  Further, the Veteran's scored a 15/15 
on both the right and left ear on whispered voice hearing 
evaluation.

After service, the Veteran's VA outpatient treatment records and 
private treatment records do not note complaints of hearing loss 
or tinnitus until decades after service.

Nevertheless, the Board notes that, although bilateral hearing 
loss disability was not demonstrated in service, and was 
initially clinically demonstrated by the record many years after 
the Veteran's separation from service, pursuant to 38 C.F.R. 
§ 3.303(d), and the Court's holding in Hensley v. Brown, service 
connection may still be established if it is shown that current 
hearing loss is related to service.  Also, under 38 U.S.C.A. 
§ 1154 (a) (West 2002), the VA is required to consider the 
Veteran's contentions in conjunction with the circumstances of 
his service.

The Veteran's DD-214 and service personnel records reflect that 
his military occupational specialty was that of a helicopter 
mechanic and that he served in Vietnam.  The Board finds the 
Veteran is competent to report exposure to loud noise in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that a veteran and other persons can attest to factual matters of 
which they had first-hand knowledge, e.g., experiencing loud 
noises in service and witnessing events).  Thus, in light of the 
evidence of record (i.e.--the Veteran's service personnel 
records) and the Veteran's competent and credible statements 
regarding exposure to loud noises in service, the Board finds 
that acoustic trauma due to loud noise exposure in service is 
conceded as such is consistent with the circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).

The Veteran was afforded VA audiological examinations in January 
2004 and again in January 2005.  The January 2004 VA examiner 
noted the Veteran's military noise exposure to helicopters and 
fire artillery in Vietnam, but also noted the Veteran's post-
service noise exposure to farm equipment without hearing 
protection and recreational hunting.  The Veteran, at that time, 
noted tinnitus beginning approximately 10 years prior, over two 
decades after service.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss and tinnitus opining that 
the Veteran's hearing loss pattern was not consistent with noise-
induced hearing loss.  The 2004 examiner opined that based on the 
record the Veteran's hearing loss and tinnitus were "not at 
least as likely as not" due to military noise exposure. 

Similarly, the Veteran was afforded an additional VA examination 
in January 2005 where the examiner again noted the Veteran's 
military and post-military noise exposure consistent with the 
2004 VA examination report.  The Veteran again indicated tinnitus 
beginning "a few years ago" that was intermittent in nature.  
The examiner diagnosed the Veteran with bilateral hearing loss 
and tinnitus, similarly opining it "unlikely" that the noise 
exposure during military service was a strong factor in the 
hearing loss and tinnitus found currently.  The examiner based 
his opinion on the fact that the Veteran's hearing was measured 
within normal limits at separation from the military, that the 
pattern of hearing loss currently is not typical of the type of 
hearing loss pattern seen in noise exposure, and that there were 
many years of intervening employment in potentially noisy 
occupation, namely farming, since separation from the military.  
The examiner also noted the Veteran's recent on-set of tinnitus 
made it unlikely that the tinnitus was in any way related to in-
service noise exposure.

The Board finds the 2004 and 2005 VA examiners' opinions 
persuasive.  They are consistent with each other and based on 
extensive examination and review of the claims folder.  The Board 
further finds compelling that no medical professional has ever 
related the Veteran's hearing loss or tinnitus to any incident of 
his military service.

The Board has considered the Veteran's statements.  The Veteran 
concedes he did not suffer from tinnitus until decades after 
service and, indeed, did not seek treatment for hearing loss 
until 2004, decades after service.  

Although the Veteran believes his current tinnitus and bilateral 
hearing loss disability are related to service, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, in this case, the Board does not doubt the Veteran's 
reported history of hearing loss and tinnitus.  Indeed, the 2004 
and 2005 VA examiners' opinions were largely based on the fact 
that the Veteran did not report hearing loss or tinnitus for many 
years after service.  The claims here do not fail based on a lack 
of medical evidence showing continuity of symptomatology through 
the years.  Rather, the claims fail because the medical evidence 
demonstrates hearing loss not consistent with noise-induced 
hearing loss and the lack of any medical professional linking the 
Veteran's current diagnoses to his military noise exposure or any 
other incident of his military service.

In the absence of any documented competent medical evidence that 
demonstrates that the Veteran's tinnitus or bilateral hearing 
loss is related to noise exposure in service or his reported 
symptomatology through the years, the Board finds that the 
negative evidence of record, including the January 2004 and 
January 2005 VA opinions, are of greater probative value than the 
Veteran's statements in support of his claims.  Although the 
Board concludes that the evidence of record is sufficient to 
establish that the Veteran sustained acoustic trauma in service, 
the competent and credible evidence of record fails to establish 
that his current tinnitus and/or bilateral hearing loss 
disability are related to such incident of service.  

The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for tinnitus and bilateral hearing loss disability and the claims 
must be denied

PTSD

The Veteran claims he suffers with PTSD due to in-service combat 
exposure in Vietnam.  

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)) (emphasis added).  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

The Veteran's personnel records confirm the Veteran was stationed 
in Vietnam for 11 months during his military service.  The 
Veteran does not specifically explain what combat experiences he 
encountered while in Vietnam and his personnel records and awards 
earned do not offer any prima facie evidence of in-service 
stressors.

The Board concludes, however, that resolution of whether the 
Veteran experienced in-service stressors sufficient to cause PTSD 
is unnecessary here because the Veteran has never been diagnosed 
with PTSD by a VA psychiatrist or psychologist.  See id. 

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).

The Veteran's post-service VA and private treatment records are 
silent as to any diagnosis or treatment for PTSD.  

The Veteran was afforded a VA examination in January 2005 to 
ascertain whether the Veteran has PTSD related to his military 
service, specifically his service in Vietnam. After thorough 
evaluation of the Veteran and review of the claims file, the 
examiner opined as follows: 

It would not appear that [the Veteran] is 
experiencing the mental health 
symptomatology necessary to assign him the 
diagnosis of posttraumatic stress disorder 
at this time.  He does have occasional 
distressing memories of Vietnam, and 
although [the Veteran] relates his mental 
health symptoms back to his military 
service, this examiner is unable to find a 
clear or convincing link, matching his 
current mental health symptoms with 
military service.

The examiner reiterated such opinion when she stated that:

Although [the Veteran] was exposed to some 
casualties and combat, and he has 
occasional Vietnam-related thoughts and 
memories.  It would not appear reasonable 
that [the Veteran's] current psychiatric 
difficulties are related to his Vietnam 
service.

Therefore, as the evidence of record does not demonstrate that 
the Veteran has a current PTSD diagnosis, the Board concludes 
that an award of service connection is not justified.  Support 
for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and in 
the absence of proof of a present disability there can be no 
valid claim.  

In conclusion, although the Veteran asserts that he has a current 
PTSD disability that is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain psychiatric symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
negative evidence of record, including the January 2005 VA 
opinion, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board finds 
that the competent evidence of record fails to establish that the 
Veteran has PTSD as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to the 
Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection PTSD and the claim 
must be denied.

With respect to all the service connection claims decided herein, 
the Board notes the Veteran's statements regarding his 
symptomatology and in-service incidents has been considered. In 
accordance with the recent decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that, in general, lay 
evidence presented by a veteran concerning his continuity of 
symptoms after service is credible regardless of the lack of 
contemporaneous medical evidence unless proved otherwise.  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some medical evidence of a current 
disability and a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be medical 
evidence that relates a current condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, no medical findings, as described above, do not 
indicate a diagnosis of PTSD and are vague in regard to whether 
the Veteran actually has a confirmed diagnosis of rheumatoid 
arthritis.  Notations referencing arthritis, as well as diagnosed 
hypertension, hearing loss and tinnitus are medically noted 
decades after the Veteran's military service. Significantly, no 
medical professional has attributed the Veteran's claimed 
arthritis, PTSD, hearing loss or tinnitus to his military service 
even in light of the Veteran's lay testimony.  As explained 
above, the most persuasive evidence does not link the Veteran's 
hypertension to his service-connected diabetes mellitus, type II, 
or any other incident of his military service.  In short, the 
most probative evidence is against these claims. For these 
reasons, service connection must be denied. 

As reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the benefit-
of-the-doubt rule does not apply, and the claims for service 
connection for rheumatoid arthritis, hypertension, bilateral 
hearing loss, tinnitus and PTSD must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Severance of Service Connection

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons. The 
claimant will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  See 38 C.F.R. § 3.105(d).

In this case, all of the proper administrative actions were 
undertaken by the RO as described above.

An unappealed decision of the RO or the Board becomes final and 
binding and is not subject to revision on the same factual basis 
in the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 
3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove 
the existence of clear and unmistakable error as set forth in § 
3.105(a), the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. 
West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards applied 
in a determination of CUE in a final decision are applied to a 
determination whether a decision granting service connection was 
the product of CUE for the purpose of severing service 
connection, § 3.105(d) does not limit the reviewable evidence to 
that which was before the RO in making its initial service 
connection award.  In fact,                § 3.105(d) 
specifically states that "[a] change in diagnosis may be accepted 
as a basis for severance," clearly contemplating the 
consideration of evidence acquired after the original granting of 
service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 
(1998).

The Veteran asserts that the RO's severance of his grant of 
service connection for impotence, secondary to diabetes mellitus 
was improper.

In September 2003, the Veteran filed a claim for entitlement to 
service connection for diabetes mellitus, due to Agent Orange in 
Vietnam.  In a March 2004 rating decision, the RO granted service 
connection for impotence, secondary to the Veteran's diabetes 
mellitus, type II.  In granting service connection, the RO 
indicated that the Veteran's service treatment records, private 
treatment records, or outpatient treatment records showed that 
the Veteran had any complaints of or treatment for impotency.  
The RO also noted that the during a January 2004 VA examination 
the Veteran provided a history of impotency that he felt began at 
the same time as his diabetes and that the Veteran had not had 
any medication, injection, pumps, implants, or counseling for 
this condition.   The RO also referenced a June 17, 2000 
Department of Veterans  Affairs Training Letter 00-06, that 
stated that chronic complications of diabetes are macrobascular 
complications or large blood vessel damage, which results in 
heart problems, hypertension, peripheral vascular disease, and 
stroke.  The training letter also states that chronic 
complications are macrovascular complications or small blood 
vessel damage, which results in retinopathy, neuropathy, and 
nephropathy.  

The evidence of record at the time of the March 2004 decision 
including VA treatment records and a January 2004 VA examination 
report, in which the examiner opined that the Veteran's history 
of impotence was unlikely related to his history of diabetes 
mellitus.  The examiner further noted that:

By history, his impotence started about the 
same time as his diabetes.  Men who smoke 
have a 60% greater chance of developing 
impotence compared to men who do not smoke.  
Patient's impotence is likely related to 
history of smoking.

A January 2005 VA examination report shows that the same examiner 
as from the January 2004 VA examination again opined that:

Impotence is not caused by or related [to] 
diabetes as patient has a long history of 
smoking up to three packs a day.  His 
impotence is likely is not related to or 
caused by smoking.

In August 2005, the RO proposed to sever service connection for 
impotence because the grant of service connection was clearly and 
unmistakably erroneous.  The reasons cited by the RO for the CUE 
were that the January 2004 and January 2005 VA opinions stated 
that the Veteran's impotence was likely related to or caused by 
his history of smoking than by diabetes.  

In a letter also dated in August 2005, the RO notified the 
Veteran of the proposed action, informed him of his right to 
submit evidence and appear for a personal hearing, and allowed 
him a period of 60 days to respond and submit evidence required 
under 38 C.F.R. § 3.105(d).

In response to the proposed severance, the Veteran submitted a 
statement dated on September 1, 2005 (which was received by the 
RO on September 20, 2005) from a private physician, who opined 
that the Veteran's erectile dysfunction was related to his type 2 
diabetes.  No further rationale was provided and the private 
physician did not address the Veteran's history of smoking or the 
VA examiners' opinions.

In June 2006, the RO formally severed service connection for 
impotence because entitlement was not related to the Veteran's 
service connected disability.  The RO noted that the January 2005 
VA opinion stated that his impotency was not caused by or related 
to his service-connected diabetes, but was due to his history of 
smoking.  The RO further indicated that the Veteran had failed to 
submitted evidence showing that his impotency was related to his 
service-connected disability.

In this case, the Board finds the VA examiners' opinions far more 
persuasive than the cursory statement submitted by the Veteran's 
private physician in September 2005 because the opinions are 
based on a thorough examination and complete review of the claims 
folder.  The VA examiners' opinions, moreover, included complete 
rationale for the opinion expressed.  The same cannot be said for 
the cursory statement scribbled on a prescription pad by the 
Veteran's private physician.

The clear and unmistakable standard, however, is a "formidable" 
burden of proof and "means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 
Vet. App. 254, 258 (1999).   Moreover, under VA laws, when there 
is an approximate balance of positive and negative evidence, the 
benefit of the doubt rule will apply. 38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reviewing the evidence in the record, the Board finds that 
there is conflicting medical evidence as to whether the Veteran's 
impotence is associated with his diabetes.  The Board finds the 
VA examiners' opinions, which relate the Veteran's impotence with 
his long-standing smoking habit, far more persuasive, but because 
reasonable minds can, and, in fact, here did, differ as to 
whether the Veteran's impotence was due to service-connected 
diabetes, the standard of clear and unmistakable error has not 
been met.   

In contrast, if this were an initial consideration of service 
connection, the RO could have weighed the credibility of the 
various medical opinions, but having already granted service 
connection, a different standard applies; severance is not 
available on the basis of a mere change in the relative 
credibility assigned to the evidence.  See Fugo v. Brown, 6 Vet. 
App. at 44 (to claim that previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error); Russell v. 
Principi, 3 Vet. App. at 313 (CUE is not established merely by a 
disagreement with the way the facts were weighed or evaluated).  

Accordingly, the Board finds that because there is no clear and 
unmistakable error, severance was not warranted and service 
connection for the Veteran's impotence must be restored.


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied. 

Entitlement to service connection for hypertension, also claimed 
as secondary to service-connected diabetes mellitus, type II, is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Severance of service connection was improper and service 
connection for impotence is restored.


REMAND

The Board concludes additional development is needed to 
adjudicate the bilateral feet and psychiatric disorder claims 
currently on appeal. 

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2009).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Bilateral Feet

The Veteran asserts that service connection is warranted for 
bilateral foot disability.  

The Veteran's service treatment records indicate the Veteran 
self-reported "foot trouble" on his July 1968 entrance 
examination as well as a "severe ankle sprain" due to a pre-
service injury.  The Veteran was not found to have any defects at 
that time on examination and he was inducted into the military.  
During his military service, the Veteran complained of foot 
trouble multiple times, in May 1969, August 1969, September 1969 
and March 1970.  In May 1969, the Veteran indicated problems with 
his feet for the last seven or eight years and was provided arch 
supports at that time to assist with his complaints of pain.  In 
August 1969 the Veteran sought treatment for his feet and further 
reported a "turned ankle."  The Veteran also had calluses 
scraped off around that time.  A September 1968 service treatment 
record shows that the Veteran had an intractable plantar 
keratosis and that he was again prescribed plantar arch supports.  
On separation, in March 1970, the Veteran again indicated 
frequent foot trouble, but no chronic diagnosis was rendered at 
that time.

Post-service private treatment records, notably records 
associated with the Veteran's SSA disability claim, indicate a 
lengthy history of gout, to include prior to his military 
service.  VA outpatient treatment records further reveal periodic 
treatment for calluses, hallux valgus and bilateral foot/heel 
pain.

The Veteran was afforded a VA examination in January 2004 where 
the examiner diagnosed the Veteran with bilateral hallux valgus 
and bilateral hammertoes.  With respect to the etiology of the 
Veteran's foot condition, the January 2004 VA examiner indicated 
that there was no evidence that the Veteran had any condition of 
his feet that could be deemed service-connected.  In reaching 
this conclusion the examiner noted that "there were no notes in 
his medical records regarding any condition of his feet except 
for scraping of the callus, which was noted on August 15, 1969." 
As indicated above, however, the Veteran's service treatment 
records and private treatment records reveal the Veteran's 
bilateral feet may have a more complicated medical history that 
was not considered by the VA examiner, to include whether the 
Veteran entered service with pre-existing gout or some other 
bilateral foot condition.

Therefore, because the evidence of record does not demonstrate 
that the January 2004 VA examiner, in rendering her opinion as to 
the etiology of the Veteran's bilateral foot disability, 
considered all relevant facts, the Board finds that such opinion 
to be inadequate.  See Barr, 21 Vet. App. at 312.

Accordingly, because the Veteran's bilateral foot disability may 
have preexisted service, the Board finds that an attempt should 
be made to secure all records of treatment of bilateral foot 
disability prior to service and that a new VA clinical opinion is 
warranted as to the nature and etiology, to include aggravation 
of any bilateral foot disability demonstrated to have existed 
prior to service.

Psychiatric Disorder, other than PTSD

As explained in the introduction, the Veteran originally claimed 
entitlement to service connection for PTSD.  The Veteran's 
medical history, however, did not support a diagnosis of PTSD, 
but did reveal diagnoses of many other psychiatric disorders, to 
include depressive disorder and anxiety disorder.  In accordance 
with Clemons, 23 Vet. App. 1, the Board concludes these 
psychiatric disorders, other than PTSD, have been reasonably 
raised by the record and need to be considered as part of the 
Veteran's original claim seeking entitlement to service 
connection for PTSD.  Id.

The Veteran's service treatment records reveal in June 1968, 
prior to induction in the military, a physician indicated the 
Veteran was in a motor vehicle accident (MVA) prior to service 
where he received a head injury.  The physician further indicated 
a diagnosis of, among other things, "neurosis", concluding the 
Veteran would be a liability to the military if inducted.  
Notwithstanding the finding, the Veteran was afforded a July 1968 
induction examination revealing no psychiatric abnormality and he 
was inducted into the military.  The Veteran's service treatment 
records also reveal the Veteran was hospitalized in April 1969 
after a motor vehicle accident (MVA) where he claimed he had a 
head injury.  At that time, the military physicians found no 
evidence of head trauma and, instead, diagnosed the Veteran with 
"inadequate personality" noting a prior history of head injury.  
Additionally, the Veteran's March 1970 separation examination 
report shows that the Veteran again reported a history of 
frequent trouble sleeping, nervous trouble, and an excessive 
drinking habit, but no psychiatric diagnosis was rendered.   


After service, as indicated above, the record reflects that the 
Veteran has been variously diagnosed with depression, depressive 
disorder, anxiety, and dysthymia since 2003.   

The Board notes to the extent the Veteran has a personality 
disorder, as referenced in an April 1969 service treatment 
record, personality disorders are considered congenital or 
developmental defects and therefore are not generally considered 
a disease or injury for the purpose of service connection.  38 
C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  However, the VA Office of General Counsel held that 
service connection may be granted for a congenital disorder on 
the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-
85 (March 5, 1985)].  In that opinion, it was noted that a 
disease considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
claimants' military service, but that service connection for such 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  To the extent the congenital 
defect is not a disease, service connection may still be granted 
for any superimposed disease or injury.  

The Veteran was afforded a VA examination in January 2005 where 
the examiner opined that the Veteran's psychiatric symptomatology 
was not related in any way to his military service.  However, 
although the examiner indicated that she had reviewed the 
Veteran's claims file, there is no evidence that in reaching her 
conclusion, she considered the evidence of record which shows 
that the Veteran may have experienced pyschiatric symptomatology 
prior to service and/or whether such symptomatology was 
aggravated by service.  The examiner also did not address whether 
the Veteran had a personality disorder aggravated by service or 
whether any of the Veteran's current psychiatric disorders were 
caused or otherwise related to an in-service aggravation of the 
Veteran's personality disorder diagnosed in 1969 while on active 
military service. Therefore, the Board finds that he January 2005 
VA opinion with respect to the etiology of the Veteran's 
pyschiatric disability to be inadequate.  See Barr, 21 Vet. App. 
at 312.

In light of the fact that the Veteran's psychiatric disability 
may have preexisted service, the Board finds that an attempt 
should be made to secure all records of treatment of a 
psychiatric disability prior to service and that a new VA 
clinical opinion is warranted as to the nature and etiology, to 
include aggravation of any psychiatric disability demonstrated to 
have existed prior to service.  

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2008 to the present. 

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom he 
has received treatment for psychiatric and 
bilateral foot disability prior to service, and 
since his discharge from service not already 
identified.  After securing the necessary 
authorizations for release of this information, 
the RO should seek to obtain copies of all 
treatment records referred to by the Veteran, not 
already of record.

2.  Obtain the Veteran's medical records for his 
conditions on appeal from the VA medical system 
in Louisville, Kentucky from June 2008 to the 
present.  All efforts to obtain VA records should 
be fully documented, and the VA facility must 
provide a negative response if records are not 
available.

3.  After the above records are obtained, to the 
extent available, schedule the Veteran for 
appropriate VA examinations with regard to his 
bilateral foot and psychiatric disorders claims.  
The examiners are asked to ascertain any and all 
current diagnoses and their likely etiology.  

With regard to the bilateral feet, the VA foot 
examiner is asked to specifically address the 
following questions:

*	Whether it is at least as likely as 
not that the Veteran had bilateral 
foot disabilities, to include gout, 
that preexisted service and if so, 
whether such preexisting bilateral 
foot disabilities were aggravated 
beyond the natural progression of the 
disease due to any incident of the 
Veteran's service in the military;
*	With regard to any bilateral foot 
disability determined to not have pre-
existed his military service, whether 
it is at least as likely as not that 
the Veteran's current bilateral foot 
disabilities are directly 
etiologically related to his service 
in the military, to include the 
documented foot symptomatology and 
treatment in 1968 and 1969. 

With regard to the psychiatric disorders, the 
VA psychiatrist is asked to specifically 
address the following questions:

*	Whether it is at least as likely as 
not that the Veteran had a 
psychiatric disability, to include 
neurosis, that preexisted service 
and if so, whether such a 
preexisting psychiatric disorder was 
aggravated beyond the natural 
progression of the disease due to 
any incident of the Veteran's 
service in the military;
*	Whether the Veteran has a current 
psychiatric disability that is 
directly related to any incident of 
his military service, to include the 
April 1969 MVA and diagnosis of 
inadequate personality disorder; 
*	Whether any of the Veteran's current 
diagnoses are congenital 
defects/diseases and, if so, if the 
congenital defects/diseases 
increased in severity during service 
beyond the natural progress of the 
condition(s) and/or was subject to a 
superimposed injury or disease 
during service.   

With regard to both examiners, pertinent 
documents in the claims folder must be reviewed 
by the examiners, to include a copy of this 
Remand, and the examiners should provide a 
complete rationale for any opinion given 
without resorting to speculation.  The 
examiners should also reconcile all conflicting 
medical evidence in the record, to include the 
service treatment records, the VA outpatient 
treatment records, private treatment records 
and past VA examinations, especially those 
records referenced in this Remand. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and against 
a conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

4.  The RO should then readjudicate the 
Veteran's claims. If the claims remain denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

      

____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


 Department of Veterans Affairs


